Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s1-3, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20160336541).



    PNG
    media_image1.png
    354
    622
    media_image1.png
    Greyscale


Claim 1. Kim teaches a display substrate, comprising a display area (please see fig. 1. above which shows area starts at the vertical line and continues in the direction of the arrow), the display area comprising an opening area (please see fig. 2 which shows an opening containing an OLED; this area would be above the TFT seen above) and an effective display area (please see area having DAM (410) in fig. 1 above; this area is next to TFT/OLED structure) outside the opening area, wherein the display substrate comprises: 
an array structure layer (250; this layer contains an array of TFT structures) located in the effective display area (250 is in the area wherein the TFT resides); 
an isolation structure (270 isolates the OLEDs) provided on a surface of the array structure layer surrounding the opening area, 
wherein the isolation structure has a first sidewall with an slope angle of less than or equal to 90° (par. 119 teaches that the DAM structure has an angle of 80 to 90 degrees relative to the upper surface of the substrate); 
a first inorganic thin film (230; par. 126 teaches 230 is formed of an inorganic material) covering the isolation structure (see fig. 2 above).
Claim 2 Kim teaches a display substrate according to claim 1, further comprising a second inorganic thin film (311; par. 73 teaches this layer being an inorganic layer) covering the isolation structure, wherein the second inorganic thin film is located on a side (please note that “on” is taken to mean “to be supported by”) of the first inorganic thin film away from the isolation structure.
Claim 3 Kim teaches a display substrate according to claim 2, further comprising a filling structure (231; par. 105 teaches this layer being an inorganic layer) provided between the first inorganic thin film and the second inorganic thin film, wherein the filling structure is in contact (“in contact” is taken to mean “in immediate proximity”) with the first sidewall of the isolation structure through the first inorganic thin film.
Claim 14 Kim teaches a display substrate according to claim 3, further comprising an organic material layer (330; par. 72); wherein the organic material layer is provided on the same layer as the filling structure.
Claim 18 Kim teaches a display device, comprising the display substrate according to claim 1.
Allowable Subject Matter
Claim 19 allowed.

Claim 4,5,10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9, 11-12, 15-17 are objected to based on its dependency on claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894